Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/23/2019 and IDS filed on 5/23/2019 and 2/04/2020. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-3, 5, 7-10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Pub. No. 2016/0055419 A1) in view of Health et al. (U.S. Pub. No. 2009/0112781 A1).

As per claim 1, Fischer discloses:
A computer implemented method performed by a computing device with at least one processor, the method comprising: 
retrieve a first set of electricity consumption data from a known set of electric vehicle owners, wherein the electricity consumption data includes a time series of usage values over a time period for each electric vehicle owner (See Para [0023], i.e. load-curve for an EV owner, See Para [0028], i.e. load curve characteristic…EV ownership & Figure 1); 
converting the time series of usage values for each electric vehicle owner into a data structure of time intervals with corresponding usage values (See Para [0023], i.e. load-curve for an EV owner, See Para [0028], i.e. load curve characteristic…EV ownership & Figure 1 –[prior art teach the data of electric usage is time and usage such as Figure 1]); 
identifying an EV charge motif of an EV charging event that is distinguished from a non-charge motif, and repeating for additional data sets of electricity consumption data (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner);
training one or more machine learning classifiers to identify the EV charge motifs from the known set of electric vehicle owners and to distinguish from the non-charge motifs (See Para [0029]-[0035], i.e. initial model is trained…EV ownership); and 
configuring the one or more machine learning classifiers to identify whether an unknown data set of electricity consumption data includes an EV charging event and marking the unknown data set as having an electric vehicle charge or not having an electric vehicle charge based on at least the EV charge motifs (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be 
Fischer does not discloses: encoding each of the usage values in the time intervals with a symbol from a series of symbols representing a level of electricity consumption during the time interval; wherein the encoding generates an encoded consumption pattern of symbols for each electrical vehicle owner and identifying an EV charge motif comprising a sequence of symbols from the encoded consumption pattern of symbols.
However, Heath discloses encoding data each of the usage values in the time intervals with a symbol from a series of symbols representing a level of electricity consumption during the time interval; wherein the encoding generates an encoded consumption pattern of symbols for each electrical vehicle owner and identifying an EV charge motif comprising a sequence of symbols from the encoded consumption pattern of symbols (See Para [0043]-[0046], i.e. encoded as individual characters and combined into a string…pattern matching –[Prior art Health teach the data are encoded as string of symbols which make pattern matching easier, while prior art Fischer discloses pattern matching of data which are time interval, therefore, the teaching of Health would allow the time interval data of Fischer to be encoded in order to make the pattern matching of Fischer to be easier]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Heath into the 

teaching of Fischer because it would allow for pattern matching to be easier (See Para 



As per claim 2, Fischer and Heath discloses all of the features of claim 1 as discloses above wherein Fischer also discloses for the EV charging event corresponding to the EV charge motif, generating one or more charge features that characterize the EV charging event based on at least electricity consumption values during the EV charging event; associating the one or more charge features with the EV charge motif; and inputting the one or more charge features to further train the one or more machine learning classifiers to identify the EV charging event from a non-EV charging event based at least on the one or more charge features (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

As per claim 3, Fischer and Heath discloses all of the features of claim 2 as discloses above wherein Fischer also discloses wherein generating the one or more charge features includes generating one or more of: an average consumption of electricity during the EV charge event, a magnitude of an initial jump in electricity consumption when the EV charging event starts, a magnitude of a drop in the electricity consumption when the EV charging event ends, or a duration of the EV charging event (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

(See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

As per claim 7, Fischer and Heath discloses all of the features of claim 1 as discloses above wherein Heath also discloses wherein prior to the encoding, normalizing the usage values in the time series (See Para [0078], i.e. normalization, See Para [0101]).

As per claim 8, Fischer discloses:
A computing system, comprising: at least one memory; at least one processor connect to the at least one memory; an electric vehicle detection module stored on a non-transitory computer readable medium and including instructions that when executed by at least the processor cause the processor to (See Figure 4, i.e. 416): 
retrieve a first set of electricity consumption data from a known set of electric vehicle owners, wherein the electricity consumption data includes a time series of usage values over a time period for each electric vehicle owner  (See Para [0023], i.e. load-curve for an EV owner, See Para [0028], i.e. load curve characteristic…EV ownership & Figure 1); 
convert the time series of usage values for each electric vehicle owner into a data structure of time intervals with corresponding usage values (See Para [0023], i.e. load-curve for an EV owner, See Para [0028], i.e. load curve characteristic…EV ownership & Figure 1 –[prior art teach the data of electric usage is time and usage such as Figure 1]);
identify an EV charge motif that represents an EV charging event that is distinguished from a non-charge motif, and repeating for additional data sets of electricity consumption data (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner);
train one or more machine learning classifiers to identify the EV charge motifs from the known set of electric vehicle owners and to distinguish from the non-charge motifs (See Para [0029]-[0035], i.e. initial model is trained…EV ownership); and 
configure the one or more machine learning classifiers to identify whether an unknown data set of electricity consumption data includes an EV charging event and mark the unknown data set as having an electric vehicle charge or not having an electric vehicle charge based on at least the EV charge motifs (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV , through pattern matching with machine learning is considered as the teaching as cited above]).

However, Health discloses encode each of the usage values in the time intervals with a symbol from a series of symbols representing a level of electricity consumption during the time interval; wherein the encoding generates an encoded consumption pattern of symbols for each electrical vehicle owner and identifyan EV charge motif comprising a sequence of symbols from the encoded consumption pattern of symbols. (See Para [0043]-[0046], i.e. encoded as individual characters and combined into a string…pattern matching –[Prior art Health teach the data are encoded as string of symbols which make pattern matching easier, while prior art Fischer discloses pattern matching of data which are time interval, therefore, the teaching of Health would allow the time interval data of Fischer to be encoded in order to make the pattern matching of Fischer to be easier]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Health into the 

teaching of Fischer because it would allow for pattern matching to be easier (See Para 

[0043]).


As per claim 9, Fischer and Heath discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions further 

As per claim 10, Fischer and Heath discloses all of the features of claim 9 as discloses above wherein Fischer also discloses wherein the instructions for generating the one or more charge features include generating one or more of: an average consumption of electricity during the EV charge event, a magnitude of an initial jump in electricity consumption when the EV charging event starts, a magnitude of a drop in the electricity consumption when the EV charging event ends, or a duration of the EV charging event (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

As per claim 12, Fischer and Heath discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions further comprising instruction to cause the processor to: identify a suspected charge of an (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

As per claim 14, Fischer and Heath discloses all of the features of claim 8 as discloses above wherein Heath also discloses wherein the instructions further comprising instructions to cause the processor to: prior to the encoding, normalizing the usage values in the time series (See Para [0078], i.e. normalization, See Para [0101]).

As per claim 15, Fischer and Heath discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions further comprising instructions to cause the processor to: identify locations of EV owners in an electric grid; and identify EV hot spots in the electric grid that represent a load increase in an area that has multiple EV owners (See Para [0018]-[0020], i.e. geographic locations, See Para [0033]).

As per claim 16, Fischer and Heath discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions further comprising instructions to cause the processor to, for an account that is marked as having an electric vehicle charge: generate and transmit an electronic message to a remote device of an EV owner associated with the account, wherein the electronic message includes instructions to change EV charging times to off-peak hours (See Para 

As per claim 17, Fischer discloses:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to (See Figure 4, i.e. 416):
 encode, by the processor accessing a memory, a first time series of electricity consumption data from an electrical vehicle (EV) owner into an EV usage pattern that includes an EV charging event  (See Para [0023], i.e. load-curve for an EV owner, See Para [0028], i.e. load curve characteristic…EV ownership & Figure 1); 
encode, by the processor accessing the memory, a second time series of electricity consumption data from a non-electrical vehicle (non-EV) owner into a non-EV usage pattern (See Para [0023], i.e. load-curve for an EV owner, See Para [0028], i.e. load curve characteristic…EV ownership & Figure 1 –[prior art include load curve of non-EV user]); 
configure and train one or more machine learning classifiers with the EV usage pattern having the EV charging event and the non-EV usage pattern to detect and identify a similar electrical vehicle charging pattern from an unknown time series of electricity consumption data (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para motifs (See Para [0029]-[0035], i.e. initial model is trained…EV ownership)
in response to receiving a first unknown time series of electricity consumption data, detect by the one or more machine learning classifiers whether the first unknown time series of electricity consumption data includes the similar electric vehicle charging pattern; and generate an output, by the one or more machine learning classifiers, that identifies the first unknown time series as an EV owner or as a non-EV owner (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV , through pattern matching with machine learning is considered as the teaching as cited above]).
	Fischer does not discloses: encode, by the processor accessing a memory,  the first time series of electricity consumption data and  the second time series of electricity consumption data into a non-EV usage pattern of symbols and using the symbols to detect and identify a similar electrical vehicle charging pattern.
	However, Health discloses encode, by the processor accessing a memory,  the first time series of electricity consumption data and  the second time series of electricity consumption data into a non-EV usage pattern of symbols and using the symbols to detect and identify a similar electrical vehicle charging pattern (See Para [0043]-[0046], i.e. encoded as individual characters and combined into a string…pattern matching –[Prior art Health teach the data are encoded as string of symbols which make pattern matching easier, while prior art Fischer discloses pattern matching of data which are time interval, therefore, the teaching of Health would allow the time interval data of Fischer to be encoded in order to make the pattern matching of Fischer to be easier]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Health into the 

teaching of Fischer because it would allow for pattern matching to be easier (See Para 

[0043]).

As per claim 18, Fischer and Heath discloses all of the features of claim 17 as discloses above wherein Fischer also discloses for the EV charging event in the first time series of electricity consumption data from the electrical vehicle (EV) owner, generate one or more charge features that characterize the EV charging event based on at least electricity consumption values during the EV charging event; associating the one or more charge features with the EV charging event; and inputting the one or more charge features to further train the one or more machine learning classifiers to identify the EV charging event from a non-EV charging event based at least on the one or more charge features (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

As per claim 19, Fischer and Heath discloses all of the features of claim 17 as discloses above wherein Fischer also discloses wherein the instructions to detect whether the first unknown time series of electricity consumption data includes the similar electric vehicle charging pattern comprises instructions to cause the processor 

As per claim 20, Fischer and Heath discloses all of the features of claim 19 as discloses above wherein Fischer also discloses wherein the one or more charge features include: one or more of: an average consumption of electricity during the EV charge event, a magnitude of an initial jump in electricity consumption when the EV charging event starts, a magnitude of a drop in the electricity consumption when the EV charging event ends, or a duration of the EV charging event (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], See Para [0040], i.e. usage interval…known EV owner).

Allowable Subject Matter
s 4, 6, 11, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 4, 6, 11, and/or 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/NHA T NGUYEN/Primary Examiner, Art Unit 2851